Affirmed as Modified; Opinion Filed November 14, 2013.




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00006-CR
                                       No. 05-13-00007-CR
                                       No. 05-13-00009-CR

                                JOY JANE KIRVEN, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
              Trial Court Cause Nos. F12-56533-H, F12-56534-H, F12-50611-H

                               MEMORANDUM OPINION
                         Before Justices O’Neill, Lang-Miers, and Evans
                                    Opinion by Justice Evans

       Joy Jane Kirven was convicted of felony prostitution, escape from custody, and

unauthorized absence from a community corrections facility.          In each case, the trial court

sentenced appellant to seven years’ imprisonment.       In four points of error, appellant contends

the judgments in cause nos. 05-13-00006-CR and 05-13-00007-CR should be modified to correct

inaccuracies and there is insufficient evidence to support the trial court’s order that appellant pay

court costs in cause no. 05-13-00009-CR. We modify the trial court’s judgments in cause nos.
05-13-00006-CR and 05-13-00007-CR and affirm as modified. We affirm the trial court’s

judgment in cause no. 05-13-00009-CR.

                                          BACKGROUND

       In cause nos. 05-13-00006-CR and 05-13-00007-CR, appellant waived a jury and pleaded

guilty to the charged offenses of felony prostitution and escape from custody, and pleaded true to

one enhancement paragraph alleged in each case. The trial court sentenced appellant to ten

years’ imprisonment, probated for five years in each case. The trial court assessed a $2,000 fine

in the prostitution case and a $1,500 fine in the escape case. The State later moved to revoke

appellant’s community supervision, alleging appellant violated condition (a) by committing the

offense of unauthorized absence from community correction facility, and condition (p) by failing

to participate in treatment. Appellant pleaded true to violating condition (a) and not true to

violating condition (p).      The trial court found the allegations true, revoked appellant’s

community supervision, and sentenced appellant to seven years’ imprisonment in each case.

       In cause no. 05-13-00009-CR, appellant waived a jury, pleaded guilty to the offense of

unauthorized absence from a community corrections facility, and pleaded true to one

enhancement paragraph. After finding appellant guilty and the enhancement paragraph true, the

trial court sentenced appellant to seven years’ imprisonment. The judgment also orders appellant

to pay $244 in court costs.

                                          COURT COSTS

       In her fourth point of error, appellant contends the evidence in cause no. 05-13-00009-CR

is insufficient to support the trial court’s orders that she pay $244 in court costs because the

clerk’s record does not contain a bill of costs. The State responds that the record contains

sufficient evidence to support the assessment of court costs.



                                                -2-
        If a criminal action is appealed, “an officer of the court shall certify and sign a bill of

costs stating the costs that have been accrued and send the bill of costs to the court to which the

action or proceeding is . . . appealed.” TEX. CODE CRIM. PROC. ANN. art. 103.006 (West 2006).

Costs may not be collected from the person charged with the costs until a written bill, containing

the items of cost, is produced and signed by the officer who charged the cost or the officer

entitled to receive payment for the cost. Id. art. 103.001.

        The clerk’s record in this case initially did not contain a copy of the bill of costs. We,

however, ordered the Dallas County District Clerk to file a supplemental record containing the

certified bill of costs associated with this case, and the clerk did so. See TEX. R. APP. P.

34.5(c)(1) (rules of appellate procedure allow supplementation of clerk’s record if relevant items

has been omitted).      Appellant’s complaint that the evidence is insufficient to support the

imposition of costs because the clerk’s record did not contain a bill of costs is now moot. See

Coronel v. State, No. 05-12-00493-CR, 2013 WL 3874446, at *4 (Tex. App.––Dallas July 29,

2013, no pet. h.); Franklin v. State, 402 S.W.3d 894, 895 (Tex. App.—Dallas 2013, no pet.). We

overrule her fourth point of error.

        In response to the Court’s order requiring supplementation of the records, appellant filed

an objection that the bill of costs in the supplemental record is not “proper bill[s] of costs” and

the bill of costs was not filed in the trial court or brought to the trial court’s attention before costs

were entered into the judgment. We reject both arguments.

        Appellant first contends the bill of costs in the record is not “proper bill[s] of costs”

because they are “unsigned, unsworn computer printout[s].” Appellant acknowledges the district

clerk has certified that the documents constitute costs that have accrued to date,” but says this

does not “set out the costs as required by statute.” While the code of criminal procedure requires



                                                   -3-
a record to be kept, the code is silent on the form of such a record except to the extent it must be

certified and signed “by the officer who charged the costs or the officer who is entitled to receive

payment for the cost.” See TEX. CODE CRIM. PROC. ANN. art. 103.001, .006; Coronel, 2013 WL
3874446, at *4.

        Here, the district clerk provided a “Bill of Costs Certification” containing the costs that

have accrued to date in the respective case, and the documents are certified and signed by the

district clerk. Because the documents meet the mandate of the code of criminal procedure, we

conclude appellant’s objection that the bills of costs are not “proper” lacks merit. See Coronel,

2013 WL 3874446, at *4.

        Appellant further argues there is no indication the bill of costs was filed in the trial court

or brought to the trial court’s attention before costs were entered in the judgments. Nothing in

the code of criminal procedure or the statutes addressing the assessment of costs against

defendants requires that a bill of costs be presented to the trial court at any time before judgment.

See id. at *5.

        Article 42.16 provides that the judgment shall “adjudge the costs against the defendant,

and order the collection thereof as in other cases.” TEX. CODE CRIM. PROC. ANN. art. 42.16

(West 2006). Court costs, as reflected in a certified bill of costs, are not part of the sentence, do

not alter the range of punishment, and need not be orally pronounced or incorporated by

reference in the judgment to be effective. Armstrong v. State, 340 S.W.3d 759, 766 (Tex. Crim.

App. 2011); Coronel, 2013 WL 3874446, at *5. The code of criminal procedure does not require

the bill of costs be filed at the time the trial court signs the judgment of conviction; it only

requires a bill of costs be produced if a criminal case is appealed or costs are collected. See

Coronel, 2003 WL 3874446, at *5. Because there is no requirement that the costs be presented



                                                 -4-
to the trial court, we conclude appellant’s second objection to the supplemented record lacks

merit. See id. We overrule appellant’s objection to the supplemented record.

                                       MODIFY JUDGMENTS

       In her first and second points of error, appellant contends the judgments in the cause nos.

05-13-00006-CR and 05-13-00007-CR should be modified to show she pleaded true to the first

allegation in the State’s motions to revoke, and pleaded not true to the second allegation. In her

third point of error, appellant asserts the judgment in cause no. 05-13-00007-CR should be

further modified to correctly identify the statute of the offense. The State agrees the judgments

should be modified.

       In both cause nos. 05-13-0006-CR and 05-13-00007-CR, the record shows appellant

pleaded true to violating condition (a) of her community supervision and pleaded not true to

violating condition (p). The judgments incorrectly recite appellant’s plea to the motions to

revoke as true. In cause no. 05-13-00007-CR, the judgment also incorrectly identifies the statute

of the offense as 43.02 penal code. Accordingly, we sustain appellant’s first three issues.

       We modify the section of the trial court’s judgments entitled “plea to motion to revoke”

to show appellant pleaded true to violating condition (a) and not true to violating condition (p).

See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993);

Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref d). In cause no. 05-

13-00007-CR, we also modify the judgment to show the statute of the offense is “38.06 Penal

Code.” Id.




                                                -5-
                                          CONCLUSION

       In cause no. 05-13-00006-CR, we modify the judgment revoking community supervision

to show the plea to the motion to revoke is true to condition (a) and not true to condition (p). As

modified, we affirm the trial court’s judgment.

       In cause no. 05-13-00007-CR, we modify the judgment revoking community supervision

to show the statute of the offense is “38.06 Penal Code,” and the plea to the motion to revoke is

true to condition (a) and not true to condition (p). As modified, we affirm the trial court’s

judgment.

       In cause no. 05-13-00009-CR, we affirm the trial court’s judgment.




                                                        /David Evans/
                                                        DAVID EVANS
                                                        JUSTICE


Do Not Publish
TEX. R. APP. P. 47
130006F.U05




                                                  -6-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


JOY JANE KIRVEN, Appellant                          Appeal from the Criminal District Court
                                                    No. 1 of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00006-CR        V.                        F12-56533-H).
                                                    Opinion delivered by Justice Evans,
THE STATE OF TEXAS, Appellee                        Justices O’Neill and Lang-Miers
                                                    participating.



       Based on the Court’s opinion of this date, the trial court’s judgment revoking community
supervision is MODIFIED as follows:

       The section entitled “Plea to Motion to Revoke” is modified to show “True to
Condition(a) and Not True to Condition (p).”

       As modified, we AFFIRM the trial court’s judgment revoking community supervision.



       Judgment entered November 14, 2013.



                                                           /David Evans/
                                                           DAVID EVANS
                                                           JUSTICE




                                              -7-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


JOY JANE KIRVEN, Appellant                          Appeal from the Criminal District Court
                                                    No. 1 of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00007-CR        V.                        F12-56534-H).
                                                    Opinion delivered by Justice Evans,
THE STATE OF TEXAS, Appellee                        Justices O’Neill and Lang-Miers
                                                    participating.



       Based on the Court’s opinion of this date, the trial court’s judgment revoking community
supervision is MODIFIED as follows:

       The section entitled “Statute for Offense” is modified to show “38.06 Penal Code.”

       The section entitled “Plea to Motion to Revoke” is modified to show “True to
Condition(a) and Not True to Condition (p).”

       As modified, we AFFIRM the trial court’s judgment revoking community supervision.



       Judgment entered November 14, 2013.



                                                           /David Evans/
                                                           DAVID EVANS
                                                           JUSTICE




                                              -8-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


JOY JANE KIRVEN, Appellant                        Appeal from the Criminal District Court
                                                  No. 1 of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00009-CR       V.                       F12-50611-H).
                                                  Opinion delivered by Justice Evans,
THE STATE OF TEXAS, Appellee                      Justices O’Neill and Lang-Miers
                                                  participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered November 14, 2013.




                                                         /David Evans/
                                                         DAVID EVANS
                                                         JUSTICE




                                            -9-